Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the claimed limitation “forming a passivation layer over the thin film transistor and contacting an upper surface of the first electrode,” in combination with “forming a pixel defining layer over the passivation layer,” in combination with “wherein a portion of the gate insulating layer is between a portion of the connection portion and the passivation layer,” in combination with “wherein the portion of the gate insulating layer is disposed on the upper surface of the first electrode,” in combination with “wherein a first side surface of the portion of the gate insulating layer directly contacts the passivation layer, wherein the first side surface of the portion of the gate insulating layer extends in the vertical direction, wherein the first side surface of the portion of the gate insulating layer is a side surface of the gate insulating layer that is nearest to the intermediate layer, wherein a second side surface, opposite to the first side surface, of the portion of the gate insulating layer directly contacts the portion of the connection portion, and wherein the first and second side surfaces of the portion of the gate insulating layer vertically overlap the first electrode,” in combination with the remaining claimed limitations.
Claims 2-10 are allowable at least because they require all of the limitations of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        10/13/2021